Appeal from a decision of the Unemployment Insurance Appeal Board sustaining determinations “ (1) disqualifying claimant, a stenographer secretary, from receiving benefits * * * on the ground that he voluntarily left his employment without good cause and (2) holding that claimant wilfully made false statements to obtain benefits”. Claimant, originally hired to work in the production department, declined to obey instructions to take dictation from individuals in the purchasing department and was thereupon discharged. The record does not compel the conclusion that the contract of hire limited claimant’s work to the production department and substantial evidence supports the determination that the change in assignment would not have constituted a demotion or have caused claimant to be overworked or have otherwise been to his detriment; “and it must be deemed within the fact-finding power of the board to determine, under the particular circumstances, that the separation was a voluntary one.” (Matter of Karman [Lubin], 2 A D 2d 626, 627.) The board was also warranted in finding that claimant’s statement, when filing for benefits, that he was laid off because work was slow, was false and willful. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.